  Case 18-29180-MBK               Doc 58     Filed 04/20/20 Entered 04/20/20 15:47:48               Desc
                                                 Page 1 of 3


                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW JERSEY
                                          TRENTON VICINAGE

In re:                                                           Case No. 18-29180 / MBK
         Stephanie West

                      Debtor(s)



              CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Albert Russo, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/27/2018.

         2) The plan was confirmed on 11/28/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

        4) The trustee filed action to remedy default by the debtor in performance under the plan on
02/18/2020.

         5) The case was dismissed on 02/20/2020.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,177.35.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
 Case 18-29180-MBK               Doc 58         Filed 04/20/20 Entered 04/20/20 15:47:48                            Desc
                                                    Page 2 of 3



Receipts:

           Total paid by or on behalf of the debtor                       $3,521.64
           Less amount refunded to debtor                                     $0.00

NET RECEIPTS:                                                                                                  $3,521.64


Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $0.00
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                               $200.92
     Other                                                                           $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                                 $200.92

Attorney fees paid and disclosed by debtor:                               $0.00


Scheduled Creditors:
Creditor                                                Claim         Claim         Claim          Principal         Int.
Name                                    Class         Scheduled      Asserted      Allowed           Paid            Paid
AMERICAN EXPRESS                    Unsecured             5,482.00      5,399.56        5,399.56           0.00             0.00
Andrea White Esq.                   Unsecured             7,644.66           NA              NA            0.00             0.00
CENTRAL JERSEY FEDERAL CREDI        Unsecured             6,318.00      6,483.05        6,483.05           0.00             0.00
CENTRAL JERSEY FEDERAL CREDI        Unsecured                 9.00        185.00          185.00           0.00             0.00
CITI                                Unsecured               883.00           NA              NA            0.00             0.00
Darryl West                         Priority                   NA            NA              NA            0.00             0.00
Darryl West                         Priority              4,000.00          0.00        4,000.00       3,320.72             0.00
EDUCAP, INC.                        Unsecured            20,436.00     20,792.02       20,792.02           0.00             0.00
HYUNDAI LEASE TITLING TRUST         Unsecured                  NA         596.33          596.33           0.00             0.00
HYUNDAI LEASE TITLING TRUST         Secured                    NA       4,849.60          338.97           0.00             0.00
INTERNAL REVENUE SERVICE            Priority              1,418.29      1,093.59        1,093.59           0.00             0.00
INTERNAL REVENUE SERVICE            Unsecured                  NA         330.74          330.74           0.00             0.00
NAVIENT SOLUTIONS, LLC              Unsecured           246,570.00    248,468.40      248,468.40           0.00             0.00
Oneunited Bank                      Unsecured                79.00           NA              NA            0.00             0.00
PSE&G                               Unsecured             2,133.57      2,399.89            0.00           0.00             0.00
Wells Fargo Bank, NA                Unsecured                  NA          37.52           37.52           0.00             0.00
Wells Fargo Bank, NA                Secured                    NA       2,019.24        2,019.24           0.00             0.00
Wf/fmg                              Unsecured             2,056.00           NA              NA            0.00             0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-29180-MBK               Doc 58       Filed 04/20/20 Entered 04/20/20 15:47:48                       Desc
                                                   Page 3 of 3



 Summary of Disbursements to Creditors:
                                                                      Claim             Principal             Interest
                                                                    Allowed                 Paid                 Paid
 Secured Payments:
        Mortgage Ongoing                                              $0.00                $0.00               $0.00
        Mortgage Arrearage                                            $0.00                $0.00               $0.00
        Debt Secured by Vehicle                                     $338.97                $0.00               $0.00
        All Other Secured                                         $2,019.24                $0.00               $0.00
 TOTAL SECURED:                                                   $2,358.21                $0.00               $0.00

 Priority Unsecured Payments:
         Domestic Support Arrearage                               $4,000.00            $3,320.72               $0.00
         Domestic Support Ongoing                                     $0.00                $0.00               $0.00
         All Other Priority                                       $1,093.59                $0.00               $0.00
 TOTAL PRIORITY:                                                  $5,093.59            $3,320.72               $0.00

 GENERAL UNSECURED PAYMENTS:                                   $282,292.62                 $0.00               $0.00


 Disbursements:

          Expenses of Administration                                      $200.92
          Disbursements to Creditors                                    $3,320.72

 TOTAL DISBURSEMENTS :                                                                                   $3,521.64



         12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the
estate has been fully administered, the foregoing summary is true and complete, and all administrative
matters for which the trustee is responsible have been completed. The trustee requests a final decree be
entered that discharges the trustee and grants such other relief as may be just and proper.

Dated: 04/20/2020
                                                   By: /s/ Albert Russo
                                                                                 Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
